ACCEPTED
                                                                                                 12-14-00223-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                            4/7/2015 11:48:35 AM
                                                                                                    CATHY LUSK
                                                                                                          CLERK




                                                                               FILED IN
                                                                        12th COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                        4/7/2015 11:48:35 AM
                                         7 APRIL 2015                        CATHY S. LUSK
                                                                                 Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Bonnie Wheeler v. State
      112-14-00223-14

Ms. Lusk:

Please find enclosed a copy of the letter sent to Mr. Wheeler regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                           Sincerely,


                                           /s/ Austin Reeve Jackson
                                         27 MARCH 2015

Mr. Earnest Browning
206 E Elm St Inmate
Tyler, TX 75702

Re: Opinion

Mr. Browning,

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 24
April 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson